DETAILED ACTION

Claim Objections
Claims 1-13 are objected to because of the following informalities: The claims should not contain figure label numbers.  Appropriate correction is required.

Remarks
There are no art rejections against the claims. There is voluminous prior art pertaining to surgical training systems, which comprise input mechanisms generally similar to that claimed by applicant. For example, Quaid et al. (US 2021/0128258), Johansson et al. (US 2015/0325147), Gillio (US 5,704,791), Cusano (US 2009/0130643), Hendrickson et al. (US 7,455,523), Gregorio et al. (US 2003/0068607), Bevirt (US 6,024,576), and Bailey (US 5,800,179), among many more. However, while all of these systems use force feedback on an input, such as an endoscope, none teach or suggest the specific ring, beam, and plate structure claimed by applicant. Thus, with the correction of the objections above, the case is considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715